IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 129 MAL 2022
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
RAHSAAN O. MAY,                               :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2022, the Petition for Allowance of Appeal is

DENIED. Further, the Applications for Relief and Applications for Leave to File Amicus

Briefs are DENIED.